 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDBUSHNELLSTEEL COMPANYandSHOPMEN'S LOCAL UNION No. 616OF THEINTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, AFL, PETITIONER.Case No. 10-RC-1085.September 17,1951Second Supplemental Decision and Order Amending Certificationof RepresentativesOn March 5, 1951, the Board issued a Decision and Direction ofElection in the above-entitled case.'Following the election and arunoff election, the Board issued, on June 21, 1951, a SupplementalDecision and Certification of Representatives, certifying Shopmen'sLocal Union No. 616 of the International Association of Bridge, Struc-tural and Ornamental Iron Workers, AFL, herein called Local 616,as the collective bargaining representative of the employees in the unitpreviously found to be appropriate by the Board.On June 22, 1951, the Intervenor, International Association ofMachinists, District Lodge No. 112, filed objections to the certificationof Local 616 upon the ground that Shopmen's Local Union No. 741of the International -Association of Bridge, Structural and Orna-mental Iron Workers, AFL, herein called Local 741, had been estab-lished as the representative of the employees of the Employer.OnAugust 6, 1951, a joint motion was filed by Local 616 and Local 741 toamend the certification previously issued by substituting the name ofLocal 741 for that of Local 616. On August 13, 1951, the Board issuedand served upon all the parties a notice to show cause why the motionshould not be granted.On August 23,1951, the Employer filed objec-tions to the motion to amend the certification.In their motion to amend the certification, Local 616 and Local741 alleged that subsequent to the date of the runoff election, 26 of theEmployer's employees who participated in the runoff election 2 signedan application requesting that a Shopmen's Local Union be charteredin the city of Jacksonville, Florida, by the International Associationof Bridge, Structural and Ornamental Iron Workers, AFL; that pur-suant to the pertinent provisions of its constitution, the internationalunion caused Local 741 to be installed in the city of Jacksonville,Florida, on May 22,1951; that the,oflicers of Local 741, all of whom areemployees of the Employer, were elected on May 22, 1951; and thatas of July 31, 1951, 33 of the Employer's employees who participatedin the runoff election were members of Local 741.The motion ofLocal 616 and Local 741 further alleges that the purpose for the193 NLRB 669.2 Of approximately 44 eligible voters, 38 cast validballots in the runoff election.96 NLRB No. 30. BUSHNELL STEEL COMPANY219estkblishment of Local 741 was to enable the employees of the Em-ployer to conduct their affairs without the necessity of traveling toand from Atlanta, Georgia, where the offices of Local 616 are located.In its'objections to the motion to amend the certification, the Em-ployer contends that it cannot be known whether its employees wouldhave voted for Local 741; that its employees may have been deceived,defrauded, and misled by believing that they would be represented byLocal 616; that a showing should be made that the members of Local741,are the employees who voted in the runoff election; that no pro-vision in the Act authorizes certification except upon petition forinvestigation and certification; and that, because Local 741 was notin existence at the time of the hearing in this case, neither the Boardnor the Employer has had the opportunity to inquire into the com-pliance of Local 741 with the filing requirements of the Act.With regard to the last ground for the objections of the Employer,the Board has frequently held that the compliance of a union with thefiling requirements of the Act is a matter for administrative determi-nation and is not a litigable issue into which an employer has a rightto inquire.3Moreover, we have administratively determined thatLocal 741 is in compliance with the filing requirements of the Act.The Employer's contention that the motion to amend the certificationcannot be granted because the Board is without power to issue a certifi-cation except as provided in Section 9 of the Act is equally withoutmerit.As the Board has previously held,4 the amendment of a certifi-cation under circumstances such as those alleged in the motion is notto be considered as a new certification or a recertification.Withregard to the other grounds for the objections of the Employer, wenote that although the Employer has requested further hearings onthe motion, it has not denied the allegations of the motion or allegedany facts inconsistent with the allegations of the motion.In our opinion, sufficient cause has not been shown why the motionof Local 616 and Local 741 should not be granted.5Accordingly,we shall grant the motion.OrderIT IS HEREBYORDERED that the Certification of Representatives issuedto Shopmen's Local Union No. 616 of the International Associationof Bridge, Structural and Ornamental Iron Workers, AFL, be, andit hereby is, amended by substituting therein "Shopmen's Local UnionNo. 741" for "Shopmen's Local Union No. 616" of the International8United States Smelting,Refining and Mining Company,93 NLRB 1280;LionOilCompany,76 NLRB 565.1Cadillac Automobile Company of Boston,90NLRB 460; MissouriService Company,87NLRB 1142.5Cadillac Automobile Company of Boston, supra;Missouri Service Company, supra. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation of Bridge,Structural and Ornamental Iron Workers,AFL.MEMBERS HOUSTON and STYLES took no part in the considerationof the above Second Supplemental Decision and Order AmendingCertification of Representatives.SINCLAIR RUBBER, INC.andOIL WORKERS INTERNATIONAL UNION, CIO,PETITIONER.Case No. 39-RC-303.September 18, 1951Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clifford W. Potter, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations 2 involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of production and maintenance em-ployees, excluding office clerical and technical employees, watchmen,guards, and supervisors as defined in the Act.Each of the interveningunions, with the exception of the Hod Carriers, has requested a craftunit generally covering job classifications within its particular craftjurisdiction.The Machinists seeks a unit composed of all first-classIThe requests by the Employer and the Petitioner for oral argument are hereby deniedbecause in our opinion the record and the briefs submitted adequately present the issues andthe positions of the parties.2The following organizations were allowed to intervene on the basis of a sufficient showingof interest:District Lodge No. 37,International Association of Machinists,herein calledthe Machinists International Union of Hod Carriers,Local Union No. 18,AFL, hereincalled the Hod Carriers;Carpenters and Joiners Union of America, Local Union No. 213,AFL, herein called the Carpenters;International Brotherhood of Boilermakers,Iron ShipBuilders and Helpers of America,AFL, herein called the Boilermakers;United Associationof Journeymen&Apprentices of the Plumbing and Pipefitting Industry of the United Statesand Canada,Local Union No. 211, AFL,herein called the Pipefitters;and InternationalBrotherhood of ElectricalWorkers, Local No. 716,AFL, herein called the ElectricalWorkers.96 NLRB No. 32.